DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record fails to anticipate or render obvious the features of “an extended portion that extends from one end of the beam body to outside of the first side frame; and a third coupling portion formed in the extended portion and coupled to the turning member.”
Nagao et al. (EP 0573022 A2, hereinafter Nagao) is the closest prior art of record. Nagao teaches a first side frame 152 (fig. 3) and second side frame 150 indirectly coupled to a beam frame 52 via floating suspensions 158, wherein an end of the beam frame 52 extends through an upward-facing cutout in the first side frame 152 and attaches to the turning member 76 of a hinge 68. The beam frame lacks the claimed extended portion that extends from the end of the beam body to couple with the turning member via a third coupling portion. Furthermore, it would not be obvious to add such an extended portion to Nagao because the end of the beam frame 52 already extends outside of the first side frame and is already coupled with the turning member 76.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 0573022 A2 is the closest prior art of record, as detailed above
US 20020067939 A1 teaches attaching a hinge 2d to a motor-supporting frame 11 via an elongated bracket 14 (fig. 5)
EP 3376747 A1 teaches a strong connection between a document pressing unit and a hinge 
DE 102016116728 A1 teaches the concept of frame elements being inserted through other frame elements (figs. 13-14)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853                

/JILL E CULLER/Primary Examiner, Art Unit 2853